Citation Nr: 1401406	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-47 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral chronic otitis media with perforated and scarred drums.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Portland, Oregon.

In June 2013, the Veteran testified at a Travel Board hearing at the RO located in Portland, Oregon.  A transcript of the proceeding has been associated with the claims file.

When this case was before the Board in September 2013, the Board granted the Veteran's application to reopen his claim of entitlement to service connection for bilateral chronic otitis media with perforated and scarred drums and remanded the matter on the merits to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.  It is now before the Board for further appellate action.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is again REMANDED to the AMC.  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets having to remand the Veteran's claim for another time; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.  

The AMC/RO failed to comply with the Board's remand directives with regard to the VA examination that was accomplished in November 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Accordingly, the matter must, once again, be remanded. 

The Board's September 2013 remand directed that a VA examination be conducted to clarify whether the Veteran has had a left or right ear condition at any time during the period on appeal (other than hearing loss or tinnitus), and if so, whether there is clear and unmistakable evidence that any left or right ear diagnosed on examination or that has existed at any time in the period on appeal preexisted service and was not aggravated by service.  The examination conducted showed the diagnosis of nonsuppurative otitis media.  The history section noted that the Veteran described having ear infections as a child and hearing loss all his life, and noted no significant military acoustic trauma and no recent ear infection.  It was reported that tinnitus began about 20 years ago.  Although the examiner indicated that the claims file was reviewed, the report reflects that the answer to whether the Veteran had ever had surgical intervention for in the ears was 'no'.  It appears that a June 2013 letter from Dr A. S. indicates that he performed a right ear drum repair procedure on the Veteran in 2003, that the Veteran had not experienced any drainage problems since that time and that the Veteran's chronic otitis media may have been aggravated by his active service.  The examiner checked the opinion box indicating that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner did not provide any rationale for this opinion in the appropriate space provided for rationale.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Board finds that the November 2013 etiology opinion is insufficient as it is not supported by adequate rationale and it did not acknowledge/comment on the aforementioned ear procedure in 2003 or the opinion of Dr. S.  As such, the examination report is inadequate, contains no rationale and is not responsive to the Board's directive.  

For these reasons, and in accordance with the Court's holding in Stegall, the Board finds that the claims file must be provided for review to the same VA examiner who prepared the November 2013 examination report, or a suitable substitute.  Thereafter, the VA examiner is asked to review the entire claims file and to provide a new addendum which provides an opinion with a supportive rationale as to whether it is at least as likely as not that the Veteran has had a left or right ear condition at any time during the period on appeal (other than hearing loss or tinnitus), and if so, whether there is clear and unmistakable evidence that any left or right ear diagnosed on examination or that has existed at any time on the period on appeal) preexisted service and was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should request, from the same VA examiner who performed the VA examination in November 2013, or a suitable substitute, an addendum opinion on the following: For each left or right ear condition identified please address whether there is clear and unmistakable evidence that it preexisted service, and if so, whether there is clear and unmistakable evidence that it was NOT aggravated by service (increased in severity beyond its natural progression).  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in preparation of the requested addendum opinion.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion because it would require speculation, the examiner should so state and explain why the opinion would require speculation.  The examiner is asked to acknowledge and comment on the impact of aforementioned ear procedure in 2003 or the opinion of Dr. S.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes and adequate rationale for all opinions expressed.

2.  Undertake any other indicated development. 

3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



